Citation Nr: 0608539	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for loss of eyesight.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1947 to March 1950, 
and from October 1972 to December 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Board notes that in the VA-9 Form of July 2003, the 
veteran clarified that he was not appealing the issue of 
reopening the claim for service connection for aortic 
stenosis.  Therefore, that issue is not before the Board.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO 
in a rating decision of December 1997.  The veteran did not 
appeal the decision.

2.  The evidence submitted since the RO's December 1997 
decision is cumulative in character.

3.  The veteran's loss of eyesight is due to his 
hypertension.

4.  The veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received since the December 1997 rating 
decision, which denied service connection for hypertension, 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  Loss of eyesight is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman  v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506). the Court held that 
the VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of reopening the claims for hypertension, and 
service connection for loss of eyesight.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision, and the statement of the 
case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from November 2002, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA letter predated the rating decision.  The 
RO also supplied the appellant with the applicable 
regulations in the SOC issued in July 2003.  The basic 
elements for reopening a claim  and for service connection 
have remained unchanged despite the change in the law with 
respect to the duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2002 specifically described the evidence 
needed to substantiate the claim and requested the appellant 
to "send the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regards to the notice of the requirement degree of 
disability and the effective date of the award as required by 
Dingess, supra, the Board finds that since the request to 
reopen the claim for service connection for hypertension by 
way of submission of new and material evidence and service 
connection for loss of eyesight are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to the veteran. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service medical records 
and outpatient medical records.  The appellant was afforded a 
VA examination.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.



New and Material 

At the outset the Board notes that the veteran has limited 
his claim to service connection on a secondary basis.  He has 
alleged that his hypertension was caused by his Wolff-
Parkinson-White (WPW) syndrome defect.  The RO, in a decision 
dated in December 1997, denied the veteran's claim of 
entitlement to service connection for hypertension on the 
basis that there was no evidence of record of hypertension in 
service, and there was no evidence that the veteran's 
hypertension was related to his diagnosed WPW syndrome.  The 
veteran did not appeal the RO's decision, and it became 
final.  In essence, the RO determined that the post service 
diagnosis was unrelated to service and to the veteran's WPW.  

The December 1997 rating decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1997 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was post 
service evidence of a diagnosis of hypertension, but no 
evidence of a nexus to service either on a direct or 
secondary basis since the veteran was not service connected 
for any disease or injury.  Since that determination, the 
veteran has presented VA outpatient treatment records which 
document treatment for hypertension, however, no evidence of 
a nexus to service either on a direct or secondary basis has 
been introduced.  Accordingly, this additional evidence is 
not new and material.  Instead, the evidence is cumulative.  
The Court has established that evidence that corroborates a 
previously established fact is cumulative.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  

Furthermore, the Board notes that the veteran, in a letter of 
February 2003 alleges that he was diagnosed with hypertension 
in 1982.  He has not submitted any medical evidence to the 
same.  The veteran is not competent to determine the etiology 
of his hypertension.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, even if his assertion of an earlier 
diagnosis was accepted by the Board, the "new" evidence 
would not be material as the evidence does not show service 
connection since it does not establish the diagnosis during 
active service or within one year of service.  See White v. 
Brown, 6 Vet. App. 247 (1994).  Most importantly at the time 
of the prior denial, the vet was not service connected for 
any disability and that fact has not changed.  The initial 
theory of secondary service connection was not an available 
theory and it remains a theory that is not viable.  
Accordingly, the claim is not reopened. 

Loss of Eyesight

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

First, the Board notes that the veteran has not claimed that 
his loss of eyesight was incurred in or aggravated by 
service, but has limited his appeal to secondary service 
connection.  He argues that his loss of eyesight is related 
to his hypertension.  In a letter of December 2002, the 
veteran argued that "[i]t is my contention that . . . the 
recently diagnosed loss of sight in my left eye, is 
attributable to long-term hypertension and might warrant 
consideration of a claim for disability."  VA outpatient 
treatment records dated in April 1997 show that the veteran 
complained of continued visual loss.  An assessment of 
retinal changes secondary to hypertension was noted.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for loss of eyesight on a secondary basis, 
the evidence must show that it was caused or aggravated by a 
service-connected disease or injury.  

The Board notes that the veteran is not service-connected for 
any disability at the present time.  In a rating decision of 
December 1997 the RO denied service connection for 
hypertension.  In a January 2003 rating decision the RO 
denied the veteran's request to reopen the claim for service 
connection for hypertension.  Since the veteran is not 
service-connected for hypertension to which he attributes his 
loss of eyesight, or any other disability, the veteran's 
claim for service connection for loss of eyesight must be 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, supra.  The veteran's claim is denied. 




ORDER

The request to reopen the claim for service connection for 
hypertension is denied.

Service connection for loss of eyesight is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


